DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Response to Amendment
Applicant’s submission filed on 12/28/2020 has been entered.  Claims 1, 3-21 remain pending in this application.  Applicant’s amendment to the claims have overcome each and every objection and rejection under 35 U.S.C. § 112 previously set forth in the Final Office Action mailed 10/30/2020.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/28/2020, with respect to the rejection(s) of claims 1, 3-21 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Holmes et al. (US 2017/0357917, hereinafter Holmes).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 21 is objected to because of the following informalities:  typographical error – “the operation by a use to input the usage start request” in Line 2 should be “the operation by a user to input the usage start request”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claims 1, 19, 20 are rejected because the new claim limitation “after the user has entered the site” can be interpreted, under Broadest Reasonable Interpretation, as either (1) after the user physically enters the site (i.e., walking into the conference room), or (2) after the user has entered the site information into the terminal apparatus (i.e., entering the site information as part of the reservation identification information”.  There is insufficient antecedent basis for this limitation in the claims.

Dependent claims 3-18, 21 are rejected for being dependent on rejected independent claims 1, 19, 20 and for failing to correct the deficiencies of the parent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 11-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 2015/0264184; see IDS dated 8/1/2019) in view of Moore et al. (US 2011/0316965, hereinafter Moore), and further in view of Holmes et al. (US 2017/0357917, hereinafter Holmes).

Regarding claim 1, Baba teaches a communication system (conference terminal control system 1 – Baba ¶0025) comprising a terminal apparatus (conference terminal control devices 200-1 – Baba ¶0025); a communication terminal (conference terminal 10-1 – Baba ¶0026); and an information processing apparatus (conference management device 700 – Baba ¶0025) that communicates with the terminal apparatus via a network [Baba Figure 1 shows 200-1 and 700 connected via first network 2 and second network 3], the terminal apparatus being configured to connect to the communication terminal [Baba Figure 1 shows 200-1 and 10-1 connected via first network 2], and the communication terminal being configured to communicate information with another communication terminal (conference terminal 10-2 – Baba ¶0026) via the network (in a first site, the conference terminals 10-1 and 10-2… are arranged… each apparatus and each device arranged in the first site are connected to a first network 2 – Baba ¶0026), wherein
the information processing apparatus includes a first hardware processor (700 includes… a control unit 750 – Baba ¶0049; 750 can be implemented by a control device such as a CPU – Baba ¶0054) configured to:
store, in a first hardware memory, reservation information relating to reservation of each site where the communication terminal is disposed (750 stores the reservation information notified from the reservation management device 100 in the storage unit 740 – Baba ¶0085); and
identify the another communication terminal to be a connection destination of the communication terminal, based on the reservation information (750 refers to the storage unit 740, and when there is reservation information after the time a predetermined time before the starting time, the control unit 750 connects the conference terminals 10 which request connection – Baba ¶0085);

accept an operation by a user to input a usage start request to start using the site at which the terminal apparatus is disposed (the user inputs reservation content on the information processing device – Baba ¶0068; determining unit 153 determines the presence or absence of reservation information – Baba ¶0072; 153 notifies the remote management device 600 of the conference room identification information (1, 3)… of the ID (1) of the reservation information – Baba ¶0073; the control unit 650 of the remote management device 600… refers to the conference terminal information stored in the storage unit 640 and notifies the conference terminal control device 200… of the notified conference room identification information – Baba ¶0075), the terminal apparatus that accepts the operation to input the usage start request being disposed at each site where the communication terminal is disposed [Baba Figure 1 shows 200-1 and 10-1 together at the first site; Baba ¶0098 teaches integration of devices 100, 200, 600, and/or 700]; and
transmit the usage start request to the information processing apparatus (when the conference room identification information is notified… to the control information generation unit 253 of the conference terminal control device 200… 253 generates control information for controlling the conference terminal – Baba ¶0078; when the conference terminal control device 200 controls the conference terminal 10 to be able to conduct a conference over a network, the conference terminal 10 requests the conference management device 700 to connect the conference terminal 10 to another conference terminal 10 through a network – Baba ¶0085) , and
the first hardware processor being further configured to:

transmit a connection request for connecting the communicating terminal with the identified another communication terminal to the terminal apparatus set for one site from among one or more sites (the control unit connects the conference terminals 10 which request connection through a network and controls the conference terminals 10 to be able to conduct a conference over a network – Baba ¶0085).
Baba does not teach where (1) the first hardware processor is also configured to register, in the reservation information of the site from which the usage start request is transmitted, usage start of the corresponding site, upon receiving the usage start request; and only transmitting the connection request to the terminal apparatus set for one site among one or more sites upon determining that the usage start is registered in both the reservation information of the one site and in the reservation information of another site from among the one or more sites where the another communication terminal is disposed, and (2) the terminal apparatus accepting the operation by a user to input the usage start request is performed after the user has [physically] entered the site, the usage start request being transmitted including the reservation identification information.  Baba ¶0085 teaches the first hardware processor transmitting the connection request to the terminal apparatus for one site among the sites, but does not teach doing so after determining that the usage start is registered as claimed, as Baba does not teach registering usage start as claimed.
Moore, however, in the same field of endeavor, teaches a video conference (Title) where a process to cross-link clients starts with registering clients that request participation in a video conference call (operation 510, Moore ¶0063), then the requests of each registered client are collected 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system taught by Baba to comprise the usage start registration and usage start registration determination limitations as claimed, in order to take advantage of the improvements available by cross-linking, such as improving server scale and/or audio/video quality (Moore ¶0026). 
Baba and Moore do not teach accepting the operation by a user to input the usage start request being performed after the user has [physically] entered the site, the usage start request being transmitted including the reservation identification information.
Holmes, however, in the same field of endeavor, teaches meeting space management and interaction (Holmes Title) where the personal device sends a proximity indicator comprising the user ID + MS ID [maps to usage start request including the reservation identification information] to the server 1601C in order to start the reserved meeting (Holmes FIG. 17A, ¶0480); in some implementations, a first device for reservation claiming (e.g., checking into reservations) is located outside of the meeting space adjacent to the entrance [maps to the user being physically at the site in order to “check in” i.e., input the usage start request] (Holmes ¶0062).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system taught by Baba and Moore to comprise the user location and reservation identification information as claimed, because it is beneficial to make meeting spaces available in no-show situations and enforce room reservation policies and etiquette (Holmes ¶0062).

Regarding claim 3, Baba, Moore, and Holmes teach wherein

acquire, from the information processing apparatus, before accepting the usage start request, reservation identification information of the reservation information relating to the reservation of the site for which the terminal apparatus is set (the reservation unit 151 [part of reservation management device 100] receives the conference room identification information of each of two or more locations where a conference over a network is conducted and an input of conference date and time when the conference is conducted and makes a reservation to conduct the conference over the network at the two or more locations at the conference date and time – Baba ¶0065; when the conference room identification information is notified from the reservation management device 100 to the control unit 650 of the remote management device 600, the control unit 650 refers to the conference terminal information stored in the storage unit 640 and notifies the conference terminal control device 200… of the notified conference room identification information – Baba ¶0075; some or all of the functions included in the reservation management device 100, the conference terminal control device 200, the remote management device 600, and the conference management device 700 may be integrated in one device – Baba ¶0098); and
the first hardware processor included in the information processing apparatus is configured to:
register, in the reservation information identified by the reservation identification information, the usage start of the corresponding site (after a start block, the operation flows to operation 510, where clients are registered – Moore ¶0063).
	The reason to combine Baba, Moore, and Holmes remains the same as that for claim 1 above.

Regarding claim 4, Baba, Moore, and Holmes teach wherein

the first hardware processor included in the information processing apparatus is configured to:
identify the another communication terminal to be the connection destination of the communication terminal disposed at one site among the sites, based on the identification information of the communication terminal included in the reservation information (the control information generation unit 253 refers to the conference terminal information stored in the storage unit 240 and acquires the conference terminal identification information associated with the notified conference room identification information.  Then, the control information generation unit 253 generates control information for controlling the conference terminal indicated by the acquired conference terminal identification information to be in a power-on state and controlling the conference terminal to be able to conduct a conference over a network by using the acquired conference terminal identification information – Baba ¶0078; some or all of the functions included in the reservation management device 100, the conference terminal control device 200, the remote management device 600, and the conference management device 700 may be integrated in one device – Baba ¶0098).

Regarding claim 5, Baba, Moore, and Holmes teach wherein
the reservation information relating to the reservation of each of the sites includes the identification information of the communication terminal of the one site among the sites and the identification information of the another communication terminal (FIGS. 6 and 7 are diagrams illustrating an example of the conference terminal information of the embodiment – Baba ¶0060; Baba 
the first hardware processor included in the information processing apparatus is configured to:
acquire, from the reservation information, the identification information of the another communication terminal, as the connection destination of the communication terminal disposed at the one site among the sites (the control information generation unit 253 refers to the conference terminal information stored in the storage unit 240 and acquires the conference terminal identification information associated with the notified conference room identification information.  Then, the control information generation unit 253 generates control information for controlling the conference terminal indicated by the acquired conference terminal identification information to be in a power-on state and controlling the conference terminal to be able to conduct a conference over a network by using the acquired conference terminal identification information – Baba ¶0078; some or all of the functions included in the reservation management device 100, the conference terminal control device 200, the remote management device 600, and the conference management device 700 may be integrated in one device – Baba ¶0098; Baba ¶0079 and ¶0080 illustrate this process for two different terminals in two different rooms).

Regarding claim 6, Baba, Moore, and Holmes teach wherein
the reservation information of the one site among the sites includes the identification information of the another communication terminal, and the reservation information of another site among the sites where the another communication terminal is disposed includes the identification information of the communication terminal disposed at the one site among the sites (the conference 
the first hardware processor included in the information processing apparatus is configured to:
acquire, from the reservation information of the one site among the sites, the identification information of the another communication terminal disposed at the another site among the sites, as the connection destination of the communication terminal disposed at the one site among the sites (the control information generation unit 253 refers to the conference terminal information stored in the storage unit 240 and acquires the conference terminal identification information associated with the notified conference room identification information.  Then, the control information generation unit 253 generates control information for controlling the conference terminal indicated by the acquired conference terminal identification information to be in a power-on state and controlling the conference terminal to be able to conduct a conference over a network by using the acquired conference terminal identification information – Baba ¶0078; some or all of the functions included in the reservation management device 100, the conference terminal control device 200, the remote management device 600, and the conference management device 700 may be integrated in one device – Baba ¶0098; Baba ¶0079 and ¶0080 illustrate this process for two different terminals in two different rooms).

Regarding claim 8, Baba, Moore, and Holmes teach wherein
the reservation information of one site among the sites includes identification information of the communication terminal disposed at the one site among the sites, and the reservation information of another site among the sites at which the another communication terminal is disposed includes the identification information of the another communication terminal disposed at the another site among 
the first hardware processor included in the information processing apparatus is configured to:
identify the another communication terminal disposed at the another site among the sites to be the connection destination of the communication terminal disposed at the one site among the sites, by identifying the reservation information including same information as the reservation information of the one site among the sites (the control unit 650 refers to the conference terminal information stored in the storage unit 640 and notifies the conference terminal control device 200 indicated by the conference terminal control device identification information – Baba ¶0075; Baba ¶0076 illustrates this being applied to both 200-1 and 200-2; the control information generation unit 253 refers to the conference terminal information stored in the storage unit 240 and acquires the conference terminal identification information associated with the notified conference room identification information.  Then, the control information generation unit 253 generates control information for controlling the conference terminal indicated by the acquired conference terminal identification information to be in a power-on state and controlling the conference terminal to be able to conduct a conference over a network by using the acquired conference terminal identification information – Baba ¶0078; some or all of the functions included in the reservation management device 100, the conference terminal control device 200, the remote management device 600, and the conference management device 700 may be integrated in one device – Baba ¶0098).

Regarding claim 11, Baba, Moore, and Holmes teach wherein

the first hardware processor included in the information processing apparatus is further configured to:
store, in the first hardware memory, pieces of the reservation information respectively relating to the reservation of the plurality of the sites (750 stores the reservation information notified from the reservation management device 100 in the storage unit 740 – Baba ¶0085; the conference terminal information illustrated in FIG. 8 is a sum of the conference terminal information illustrated in FIG. 6 and the conference terminal information illustrated in FIG. 7 [which shows information relating to the reservation of the plurality of sites] – Baba ¶0062; some or all of the functions included in the reservation management device 100, the conference terminal control device 200, the remote management device 600, and the conference management device 700 may be integrated in one device – Baba ¶0098);
receive, from the terminal apparatus, the usage start request to start using the site (the conference terminal 10 requests the conference management device 700 to connect the conference terminal 10 to another conference terminal 10 through a network – Baba ¶0085);
register, in the reservation information of the site for which the usage start request is transmitted, usage start of the corresponding site, upon receiving the usage start request (after 
transmit, to the terminal apparatus of at least one of the plurality of the sites, the connection request to connect the communication terminal to the another communication terminal among the communication terminals respectively disposed at the plurality of the sites for which the usage start of the corresponding site is registered (the control unit connects the conference terminals 10 which request connection through a network and controls the conference terminals 10 to be able to conduct a conference over a network – Baba ¶0085) upon determining that the usage start is registered in the pieces of the reservation information of at least two or more sites among the plurality of the sites at which the communication terminals configured to communicate with each other are respectively disposed (moving to operation 520, capabilities and requests of each registered client are collected and/or analyzed – Moore ¶0064).  
	The reason to combine Baba, Moore, and Holmes remains the same as that for claim 1 above.

Regarding claim 12, Baba, Moore, and Holmes teach wherein
the first hardware processor included in the information processing apparatus is configured to:
register connection completed in the reservation information, upon receiving, from the terminal apparatus, the connection completed indicating that connection between the communication terminal and the another communication terminal at another site among the plurality of the sites is completed (flowing to operation 620, the video conference server is informed of the established cross-link… both clients inform the server of the established cross-link – Moore ¶0073); and

	The reason to combine Baba, Moore, and Holmes remains the same as that for claim 1 above.

Regarding claim 13, Baba, Moore, and Holmes teach wherein
the first hardware processor included in the information processing apparatus is configured to:
determine, as the connection source, the communication terminal at the site for which the usage start is registered at a latest timing (transitioning to decision operation 570, a determination is made as to whether the capabilities of a client have changed… when the capabilities… have changed, method 500 may move to operation 575 where the cross-links may be modified… the amount of streams using the cross-link may be changed (increased, decreased), a cross-link may be added, and the like – Moore ¶0069), among the plurality of the sites for which the usage start is registered, upon determining that the connection completed is not registered in any of the pieces of the reservation information for which the usage start of the corresponding site is registered [570, 575 occur after 560 in claim 12 above].


Regarding claim 14, Baba, Moore, and Holmes teach wherein
the first hardware processor included in the information processing apparatus is configured to:
determine, as the connection source, the communication terminal disposed at the site for which the usage start is not registered (video conference server 120 may send the VGA resolution stream generated by client 301 to client 303 [client 301 is the source] – Moore ¶0037; Moore Figure 3, ¶0035 show that client 301 is not cross-linked (maps to “not registered”)), and determine, as the connection destination, the communication terminal disposed at the site for which the usage start is registered (video conference server 120 may send the VGA resolution stream generated by client 301 to client 303 [client 303 is the destination] – Moore ¶0037; Moore Figure 3, ¶0035 show that client 303 is cross-linked (maps to “registered”)), upon determining that the connection completed is registered for one or more of the pieces of the reservation information for which the usage start of the corresponding site is registered (transitioning to operation 550, cross-linked clients are provided with notifications from the video conference server [demonstrates server’s ability to determine which clients are cross-linked] – Moore ¶0067).
	The reason to combine Baba, Moore, and Holmes remains the same as that for claim 1 above.

Regarding claim 19, the information processing apparatus comprises the same limitations as the information processing apparatus disclosed in the communication system according to claim 1, so the same rejection rationale is applicable.

.

Claims 7, 9, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Moore and Holmes, as applied to claim 1 above, and further in view of Mori (US 2016/0156570; see IDS dated 8/1/2019).

Regarding claim 7, Baba, Moore, and Holmes do not teach wherein the reservation information includes a user field in which a user using the communication terminal is set, and the identification information of the communication terminal is set in the user field.
Mori, however, in the same field of endeavor, teaches making a reservation of a Web conference managed by a management apparatus (Mori ¶0006) where a record of all the information in a correspondence relationship includes tables 114A to 114D and 113C (Mori ¶0037); said tables include user ID fields (Mori Figures 2 and 3).  CPU 111 receives a “sixth command” that specifies a path corresponding to a URL for participating in a Web conference, the path including a conference ID for identifying the Web conference and a user ID of a user who has reserved the Web conference identified by the conference ID (Mori ¶0104).  CPU 111 acquires the user ID and the conference ID included in the received sixth command, then identifies address information of the terminal apparatus based on the received sixth command (Mori ¶0106).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system taught by Baba, Moore, and Holmes to comprise the user field limitations as claimed, as it is combining prior art elements according to known methods 

Regarding claim 9, Baba, Moore, and Holmes do not teach wherein the reservation information includes a user field in which a user using the communication terminal is set, and the first hardware processor included in the information processing apparatus is configured to: identify the another communication terminal of the another site among the sites to be the connection destination of the communication terminal disposed at the one site among the sites, by identifying the reservation information in which the another site among the sites is reserved in a same time period as indicated in the reservation information of the one site among the sites and in which one or more users indicated in the user field is overlapping one or more users indicated in the reservation information of the one site among the sites.
Mori, however, in the same field of endeavor, teaches making a reservation of a Web conference managed by a management apparatus (Mori ¶0006) where a record of all the information in a correspondence relationship includes tables 114A to 114D and 113C (Mori ¶0037); said tables include user ID fields (Mori Figures 2 and 3).  CPU 111 receives a “sixth command” that specifies a path corresponding to a URL for participating in a Web conference, the path including a conference ID for identifying the Web conference and a user ID of a user who has reserved the Web conference identified by the conference ID (Mori ¶0104).  CPU 111 acquires the user ID and the conference ID included in the 
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system taught by Baba, Moore, and Holmes to comprise the user field limitations as claimed, as it is combining prior art elements according to known methods to yield predictable results; Baba and Mori teach each element (data field) claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, such as by combining the records taught by Baba and Mori such that the combined record is comprised of all of the data fields taught by Baba and Mori, and each data field merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable (MPEP § 2143).

Regarding claim 18, Baba, Moore, and Holmes do not teach wherein the second hardware processor included in the terminal apparatus is configured to: acquire, from the information processing apparatus, the reservation information of the site; and display the acquired reservation information on a display device, wherein the displayed reservation information indicates whether the usage start is registered with respect to another site among the plurality of the sites, with which the communication terminal of an own site among the plurality of the sites communicates.
Mori, however, in the same field of endeavor, teaches making a reservation of a Web conference managed by a management apparatus (Mori ¶0006) by receiving scheduled date and time and reservation conference information, and controlling to display the reservation status information on a display corresponding to the requesting user (Mori ¶0004; see Mori Figures 8-10).


Regarding claim 21, Baba, Moore, and Holmes do not teach wherein the operation by a user to input the usage start request is one of touching the terminal apparatus with an integrated circuit card, inputting a code number to the terminal apparatus, or capturing an image of a barcode with the terminal apparatus.
Mori, however, in the same field of endeavor, teaches making a reservation of a Web conference managed by a management apparatus (Mori ¶0006) where a record of all the information in a correspondence relationship includes tables 114A to 114D and 113C (Mori ¶0037); said tables include user ID and password fields, where an example password is “12345” [code number] (Mori Figures 2 and 3); the user ID and password are inputted (Mori ¶0046) and transmitted to the management apparatus by a terminal apparatus (Mori ¶0047), where the management apparatus allows reservations to be made after determining that the password received and the password in table 114B are identical (Mori ¶0048).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system taught by Baba, Moore, and Holmes to comprise .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Moore and Holmes, as applied to claim 8 above, and further in view of Ying (US 2016/0277460; see IDS dated 8/1/2019).

Regarding claim 10, Baba, Moore, and Holmes teach wherein the reservation information includes a title field in which a title of the reservation information is set (in the conference information input screen illustrated in FIG. 9, a conference date and time, a conference name… are input – Baba ¶0067) and
the first hardware processor included in the information processing apparatus is configured to: 
identify the another communication terminal of the another site among the sites to be the connection destination of the communication terminal disposed at the one site among the sites, by identifying the reservation information in which the another site among the sites is reserved in a same time period as indicated in the reservation information of the one site among the sites (FIG. 10 is a diagram illustrating an example of the reservation information… 
Baba, Moore, and Holmes do not teach where the first hardware processor included in the information processing apparatus is configured to identify the another communication terminal of the another site among the sites to be the connection destination of the communication terminal disposed at the one site among the sites, by identifying the reservation information in which the title is the same as the title of the reservation information of the one site among the sites.  Baba ¶0078 teaches identifying the communication terminals and sites, but not by examining the title in the reservation information as claimed.
Ying, however, in the same field of endeavor, teaches initiating a network conference (Title) where a user initiates a network conference initiating request that is based on mail information (Ying ¶0128), the third mail adapter (TMA) acquires the mail information related to the network conference from a mail tool such as Outlook, Foxmail, and the like (Ying ¶0133, ¶0134), the TMA returns the mail information to the Meeting Productivity Tools (MPT), where the MPT uses a mail title as a conference subject, and the MPT reserves the conference (Ying ¶0136).  A URL used to store the mail information related to the network conference may further be generated (Ying ¶0140) and the URL is returned to the MPT (Ying ¶0141).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system taught by Baba, Moore, and Holmes to comprise the title limitations as claimed, as it is the use of a known technique to improve similar devices in the same way; Baba teaches a “base” device upon which the claimed invention (identifying the reservation .

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Moore and Holmes, as applied to claim 11 above, and further in view of Yoshimoto et al. (US 2003/0093700, hereinafter Yoshimoto).

Regarding claim 15, Baba, Moore, and Holmes do not teach wherein the first hardware processor included in the information processing apparatus is configured to: transmit, to the at least one of the communication terminals determined as the connection destination, a standby report instructing to wait for connection from the communication terminal at another site among the plurality of the sites; and transmit, to the communication terminal determined as the connection source, the connection request instructing to connect to the at least one of the communication terminals that is the connection destination.
Yoshimoto, however, in the same field of endeavor, teaches a multipoint communication system and method (Title) where in cases where no free space exists in the communication resource of the communication service unit 2, the service receiving server 1 notifies the communication terminals 3A to 3C sending the request of the multipoint communication service that no free space exists (Yoshimoto ¶0046); thereafter, when a free space is obtained, the service receiving server 1 notifies the communication terminals 3A to 3C that the service ID and the password previously issued are available (Yoshimoto ¶0047).


Regarding claim 16, Baba, Moore, Holmes, and Yoshimoto teach wherein
the first hardware processor included in the information processing apparatus is configured to:
register, in a second hardware memory (FIG. 13 is a diagram illustrating an example of a hardware configuration of… device 700… each device… includes… a storage device 802 such as a ROM and a RAM, an external storage device 803 such as an HDD – Baba ¶0099), identification information of the communication terminal (the conference terminal information illustrated in FIG. 8 is a sum of the conference terminal information illustrated in FIG. 6 and the conference terminal information illustrated in FIG. 7 – Baba ¶0062); and
transmit, to the communication terminal determined as the connection source, the connection request including the identification information of the at least one of the communication terminals that is the connection destination acquired from the second hardware memory (the conference terminal control unit 255 may further notify the conference terminal 10 of the notified ID of the reservation information – Baba ¶0083; Figures 6-8, 10-11 show tracing of the conference ID in FIG. 10 to the Room ID in FIG. 11 to the terminal ID in FIG. 8).

Regarding claim 17, Baba, Moore, and Holmes do not teach wherein the first hardware processor included in the information processing apparatus is configured to: transmit, to the terminal apparatus disposed at the site for which the usage start is registered, a standby report instructing to 
Yoshimoto, however, in the same field of endeavor, teaches a multipoint communication system and method (Title) where in cases where no free space exists in the communication resource of the communication service unit 2, the service receiving server 1 notifies the communication terminals 3A to 3C sending the request of the multipoint communication service that no free space exists (Yoshimoto ¶0046); thereafter, when a free space is obtained, the service receiving server 1 notifies the communication terminals 3A to 3C that the service ID and the password previously issued are available (Yoshimoto ¶0047).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system taught by Baba, Moore, and Holmes to comprise the standby limitations as claimed, in order to efficiently use communication resources when free space is obtained by taking reservation requests even while there is a shortage of communication resources (Yoshimoto ¶0049).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                         
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441